•f3/-/5'
                                                                                         Y3WS-
CCA #       13-13-00544-CR                          OFFENSE:     Habeas Corpus
                                                                                         VM-/S
STYLE:      Ex Parte Markus Antonius Green v.       COUNTY:      De Witt


TRIAL COURT:              24th District Court                                                   MOTION
TRIAL COURT #:            90-1-7951 & 90-1-7951-        FOR REHEARING IS:
                          A                             DATE: March 12, 2015
TRIAL COURT JUDGE:        Hon. Kemper Stephen           JUDGE: Chief Justice Vald ez
                          Williams
DISPOSITION: Affirmed

DATE:

JUSTICE:                                 PC     S

PUBLISH:                                DNP:



CLK RECORD:          X                                  SUPP CLK RECORD         X

RPT RECORD:         X                                   SUPPRPTRECORD           X

STATE BR:                                               SUPPBR

APPBR:                                                   PROSE BR           X




                               IN THE COURT OF CRIMINAL APPEALS
                                                                                       V3JW5-
                                                       CCA#
                                                                                       V33-AT

           PRO SB                    Petition            Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:

                                                         JUDGE:

DATE                                                     SIGNED:                          PC:

JUDGE                                                    PUBLISH:                        DNP:




                    MOTION FOR REHEARING IN              MOTION FOR STAY OF MANDATE IS:

CCA IS:.                      ON                                                    ON

JUDGE:                                                   JUDGE: